—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered December 18, 1996, convicting him of robbery in the first degree, robbery in the second degree (two counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court failed to balance the probative value and prejudicial effect-of allowing inquiry, if the defendant were to testify, into three of his prior convictions is without merit. The trial court properly exercised its discretion when it ruled that such information could be used on cross-examination (see, People v Walker, 83 NY2d 455, 459; People v Sandoval, 34 NY2d 371).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Krausman and Gold-stein, JJ., concur.